     Case 3:18-cv-00282-MEM Document 57 Filed 08/04/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

PENNEAST PIPELINE CO., LLC,         :

               Plaintiff            :    CIVIL ACTION NO. 3:18-282

     v.                             :          (MANNION, D.J.)

A PERMANENT EASEMENT OF             :
0.11 ACRE AND A TEMPORARY
EASEMENT OF 0.07 ACRE +/- IN        :
PLAINS TOWNSHIP, LUZERNE
COUNTY, PENNSYLVANIA,               :
TAX PARCEL No. 50-F10S2-001-
14A-000, et al.                     :

               Defendants           :


                                ORDER

    In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

  (1) PennEast’s motion for partial summary judgment, (Doc. 49), is

    GRANTED and JUDGMENT IS ENTERED in favor of PennEast as

    follows:

       a. PennEast has the right and authority to condemn the
          following Rights of Way on the subject property (identified
          in the Verified Complaint by Luzerne County Tax Parcel
          No. 50-F10S2-001-14A-000) for the construction,
          operation, and maintenance of an interstate natural gas
          transmission pipeline and related appurtenances, together
          with rights of ingress and egress, as approved by the Order
Case 3:18-cv-00282-MEM Document 57 Filed 08/04/21 Page 2 of 3




    of the FERC, dated January 19, 2018, Docket No. CP15-
    558-000, granting PennEast a Certificate of Public
    Convenience and Necessity (the “FERC Order”):

       i. A permanent right of way and easement of 0.11
          acre ± as depicted on Exhibit A to the motion
          for partial summary judgment (Doc. 49-1, at 5)
          for the purpose of constructing, operating,
          maintaining, repairing, changing the size of,
          replacing and removing a 36-inch diameter
          pipeline and all related equipment and
          appurtenances thereto as approved by FERC
          (including but not limited to meters, fittings, tie-
          overs, valves, cathodic protection equipment
          and launchers and receivers) for the
          transportation of natural gas; and conducting
          all other activities as approved by the FERC
          Order; together with all rights and benefits
          necessary for the full enjoyment and use of the
          right of way and easement. Further,
          Defendants shall not excavate, change the
          grade of or place any water impoundments or
          structures on the right of way and easement
          without the written consent of Plaintiff, nor may
          Defendants plant any trees, including trees
          considered as a growing crop, on the
          permanent right of way and easement; or use
          said permanent right of way or any part thereof
          in such a way as to interfere with Plaintiff’s
          immediate and unimpeded access to said
          permanent right of way, or otherwise interfere
          with Plaintiff’s lawful exercise of any of the
          rights herein granted without first having
          obtained Plaintiff’s approval in writing; and
          Defendants will not permit others to do any of
                               2
         Case 3:18-cv-00282-MEM Document 57 Filed 08/04/21 Page 3 of 3




                     said acts without first having obtained Plaintiff’s
                     approval in writing. Plaintiff shall have the right
                     from time to time at no additional cost to
                     Defendants to cut and remove all trees
                     including trees considered as a growing crop,
                     all undergrowth and any other obstructions that
                     may injure, endanger or interfere with the
                     construction and use of said pipeline and all
                     related equipment and appurtenances thereto;

                  ii. A temporary workspace easement totaling 0.07
                      acre ± as depicted on Exhibit A for use during
                      the pipeline construction and restoration period
                      for the purpose of ingress, egress and regress
                      and to enter upon, clear off and use for
                      construction and all activities required by the
                      FERC Order; and

                  iii. The Rights of Way shall include permanent
                       rights of ingress to and egress from the
                       Permanent Right of Way.

   (2) By separate order, the court will schedule a hearing for the

       determination of the amount of just compensation.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATE: August 4, 2021
18-282-01-ORDER




                                          3
